Citation Nr: 1223207	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for an esophageal disability, to include residuals of an esophageal ulceration.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a lumbosacral strain (a back disability).

5.  Entitlement to service connection for a cervical strain (a neck disability).

6.  Entitlement to service connection for a stomach condition, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for joint/muscle pain, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for a back disability, a neck disability, a stomach condition, to include as due to an undiagnosed illness, and joint/muscle pain, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of hemorrhoids or an esophageal disability has not been presented.

2.  Competent evidence has been presented demonstrating a current diagnosis of headaches, which had their onset during active military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hemorrhoids and an esophageal disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Entitlement to service connection for headaches is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2004, April 2004, and March 2006 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating. Id.

The Board notes that, in the present case, initial notice from March 2004 and April 2004 was issued prior to the August 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the March 2006 letter providing him with the general criteria for the assignment of an effective date and initial rating was issued after the August 2004 adverse rating decision on appeal.  However, importantly, the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits, including the general criteria for the assignment of an effective date and initial rating.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, upon questioning by the undersigned, the Veteran, through his representative, ensured that the relevant medical records were associated with the claims file.  Hearing transcript at 4.  During the hearing, the Veterans Law Judge clarified the issue and asked about the possibility of forgotten records - such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  In short, the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, there is no competent evidence that the Veteran has had hemorrhoids during any time period on appeal.  Therefore, the first factor in determining whether a medical examination is necessary is not satisfied and the Board declines to afford the Veteran an examination with regard to his claim for service connection for hemorrhoids.

Also, in this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this case, conclusory generalized lay statements suggesting a nexus between a claimed current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.

The Veteran was afforded a VA examination of his esophageal disability in March 2008.  With regard to the VA examination, the Board notes VA examiner's indication that the claims file was not available for review.  However, the March 2008 VA examiner reported the Veteran's relevant medical history, including his in-service diagnosis of esophageal ulceration.  

Given that claims file review is not required in every case and the VA examiner considered the Veteran's relevant medical history, the Board finds that the March 2008 examination was adequate since he considered the Veteran's prior medical history and described his esophageal disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123; see also VAOPGCPREC 20-95 (July 14, 1995) (holding that there is no law or regulation requiring claims file review prior to examination for every case, but listing circumstances in which claims folder should be reviewed prior to VA examination); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (lack of claims file review is not, in and of itself, dispositive as to the probative value of a medical opinion); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

As mentioned above, in August 2011, the Veteran was afforded the opportunity to testify before the undersigned.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.

II.  Service Connection

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Hemorrhoids and An Esophageal Disability

A service treatment report from January 1987 indicated that the Veteran was treated for esophageal ulceration.  A service treatment report from July 1986 indicated that the Veteran complained of hemorrhoids.  He also reported blood on his underpants, which was confirmed by the health provider.  At that time, he was diagnosed with hemorrhoids.  Another service treatment report from February 1988 revealed the Veteran's complaint of hemorrhoids but at that time, he stated he did not have any bloody stools on discharge.  He was diagnosed with external hemorrhoids.

By all indications, the Veteran's hemorrhoids and esophageal condition appeared to be resolved as there was no further record in his service treatment reports of any subsequent complaints of, treatment for, or residuals of hemorrhoids or an esophagus problem.  The Board finds that this finding is fully supported by the medical evidence cited above.

The service treatment records, as a whole, provide some evidence against the Veteran's claim as they tend to show no further treatment of hemorrhoids or an esophageal condition in service.  Indeed, the two instances of treatment for hemorrhoids in service and one instance of treatment for an esophageal problem were not shown to be chronic as evidenced by subsequent service treatment records (from February 1988 to separation in October 1994), indicating isolated instances of treatment that had been resolved with no current disability.  38 C.F.R. § 3.303(b).

In March 2008, the Veteran was afforded a VA examination of his esophagus.  He reported that he "cough[ed] up a little" blood one month prior to being treated in-service for esophageal ulceration but did not consult with his health care taker.  Based on a physical examination of the Veteran, the examiner indicated that he had a "resolved" post traumatic esophageal ulceration.  In short, the Veteran was not diagnosed with an esophageal disability.  Indeed, upon examination, there were no symptoms of pyrosis, epigastric pain, hematemesis or melena, reflux or regurgitation, nausea, vomiting, or anemia.

Significantly, there is no evidence of record of current hemorrhoids or an esophageal disability.  Since the record is absent for any objective evidence that the Veteran currently has hemorrhoids or an esophageal condition, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board acknowledges the Veteran's testimony during the August 2011 hearing that he is currently receiving private medical treatment for hemorrhoids and an esophageal disorder.  However, upon a thorough review of the Veteran's private medical records, including his VA treatment records, there is simply no evidence indicating a current hemorrhoid or esophageal disability.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of hemorrhoids or an esophageal problem during the claim period, that holding is inapplicable.

The Veteran, a layperson, has himself asserted that he has hemorrhoids and an esophageal disability which had onset in active service.  As discussed above, the Board recognizes that lay statements may be competent to support a compensation claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He nevertheless has not explained why he did not file a compensation claim or seek treatment for his hemorrhoids and esophageal condition for many years after service separation, and the Board finds this suggests a lack of credibility in the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the Veteran was treated for hemorrhoids and esophageal ulceration during military service, these conditions appear to have been acute and transitory, without residuals, as no further hemorrhoids or esophageal conditions were noted on subsequent service treatment records (over a span of years until separation in October 1994), and for many years thereafter.  

Even accepting the Veteran's contentions, arguendo, that he currently experiences hemorrhoids and an esophageal disability, the Board does not find credible his assertions that such a disability has persisted since service separation in October 1994.  The Board notes the multi-year gap between discharge from active duty service in 1994 and the Veteran's present claim for benefits. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

With regard to any statement the Veteran may have made regarding the question of whether he has hemorrhoids and an esophageal disability, the Board must find that any such statement would be outweighed by what can only be described as a complete lack of evidence regarding a current hemorrhoid or esophageal condition.  Therefore, service connection for hemorrhoids and an esophageal disability must be denied.

In the absence of evidence to the contrary, the Board finds the preponderance of the evidence to be against the award of service connection for hemorrhoids and esophageal disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Headaches

The Veteran also seeks service connection for headaches.  During the August 2011 hearing before the undersigned, the Veteran testified that he started having problems with headaches in the early 1980s and that he reported to sick call for treatment of that condition.  Hearing transcript at 8.  He also indicated that he was diagnosed, in service, with sinus headaches.  Id.

In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Indeed, a service treatment report from March 1983 indicated that the Veteran complained of bad headaches.  He reported that his "head feels like [it's] ready to explode."  At that time, he was diagnosed with sinusitis.

In January 1985, another service treatment report revealed the Veteran's complaint of severe headaches.  He was diagnosed with a sinus headache.

Post-service, the Veteran sought private medical treatment for his headaches.  A private treatment report from February 1999 indicated the Veteran's report that he had been having chronic headaches since active service.  At that time, he was diagnosed with chronic headaches by history.  Another private treatment report from May 1999 revealed the Veteran's continued treatment of his headaches with limited relief from medication.

In January 2000, the Veteran was afforded a VA examination.  The examiner noted the Veteran's reported history of having headaches "on and off since he returned from Saudi in 1990."  The VA examiner diagnosed the Veteran with headaches but did not opine as to the etiology of those headaches.

In a July 2007 VA treatment report, the Veteran complained of headaches and was diagnosed with chronic pain, headaches.  

The Veteran underwent another VA examination for his headaches in March 2008.  The examiner indicated that the claims file was unavailable for review.  The Veteran was diagnosed with headaches, however, the examiner stated, "can't give opinion, no records available."

Regardless, the record reveals that the Veteran continued to seek treatment for headaches.  A VA outpatient treatment report from March 2010 indicated that the Veteran reported having headaches and was subsequently diagnosed with chronic headaches.

In addition to the above evidence, the Veteran has provided statements for the record regarding his headaches and the onset of the condition in service.  These statements include his testimony before the undersigned during the August 2011 hearing.  The Board finds these lay statements to be credible given their consistency throughout the claims and appeal process and weigh in favor of his claim for service connection for headaches.  

In short, the Board finds the Veteran's statements that his headaches began since his military service to be credible.  Indeed, the Board also concludes that the Veteran's account of the nature, severity, and onset of his headaches are highly probative, since it is a first-hand account, unfiltered by any other individual.

After considering the totality of the record, the Board finds the evidence sufficient to support the award of service connection for headaches.  As noted above, the Veteran first reported having headaches in 1983 and 1985 during his period of active duty.  Such complaints are documented within his service treatment records, and following separation from active military service, he also sought both private and VA outpatient medical care for headaches.  Thereafter, he has continued to report chronic headaches.  

Regarding the Veteran's assertions of in-service onset of his headaches and continuity of symptomatology following service, a layperson such as the Veteran is competent to testify regarding observable signs and symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, while VA examiners in January 2000 and March 2008 did not provide medical opinions regarding the etiology of the Veteran's headaches, they did not dispute either the current occurrence of these headaches, their reported onset during active duty, or their continuity thereafter.

Based on the above, the evidence of record is at least in equipoise and, in light of 38 U.S.C.A. § 5107, is thus sufficient to warrant the award of service connection for headaches.  Therefore, such an award is granted by the Board.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for an esophageal disability, to include residuals of an esophageal ulceration, is denied.

Entitlement to service connection for headaches is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


REMAND

Back and Neck Disabilities

In July 2004, the Veteran was afforded a VA examination of his spine.  The examiner noted his review of the claims file and upon examination, diagnosed the Veteran with lumbosacral and cervical strain.  He opined that the Veteran's lumbosacral and cervical strain were "less likely than not related to military service."  The July 2004 examiner offered no rationale or bases for his medical opinion.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that a medical opinion should contain sufficient detail and rationale to allow the Board to make a fully informed evaluation).  This was not accomplished in the July 2004 VA examination.

Therefore, because the July 2004 VA examiner did not provide an adequate rationale in support of his conclusions, the Board finds that a remand is necessary in order to obtain an adequate medical opinion to determine the relationship, if any, between the Veteran's service and his current back and neck disabilities.

A Stomach Condition and Joint/Muscle Pain Due to Undiagnosed Illness

For Persian Gulf War veterans, service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.

For purposes of § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi- symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Parenthetically, the Veteran's personnel records were obtained, including his Form DD 214.  These records revealed that the Veteran indeed served in the Southwest Asia Theater from October 1990 to April 1991.  As such, the Veteran is a "Gulf War veteran" for VA compensation purposes.

The Veteran has alleged that his joint and muscle pain and stomach problems are related to his service, to include his service during the Persian Gulf War.  While the etiology of these symptoms may be suggested by the record, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Indeed, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Id; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

On remand, the Veteran should be scheduled for a VA Gulf War Guidelines examination.  The examiner is asked to determine whether it is at least as likely as not that the Veteran's reported symptoms (joint/muscle pain and stomach problems) can be attributed to diagnosable medical conditions or whether they are evidence that the Veteran suffers from a chronic disability due to an undiagnosed illness secondary to his service in Southwest Asia.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination of his spine with a physician knowledgeable in orthopedics.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of any disability found should be evaluated.  If no disability of the back or neck is found, to include lumbosacral strain and cervical strain, the examiner should so state.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back and neck disability, to include lumbosacral strain and cervical strain, were caused or aggravated by the Veteran's military service from November 1979 to October 1994.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2. Schedule the Veteran for a VA Gulf War Guidelines examination.  The claims file should be made available to the examiner for review prior to the examination, and the examiner should indicate that such a review was conducted.

The examiner should thoroughly address the following:

State whether the Veteran's joint/muscle pain and stomach problems (if any) are associated with a diagnosable illness.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

If the symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's joint/muscle pain and stomach problems are related to service.

If the Veteran's joint/muscle pain and stomach condition are not due to a specific disease entity, opine as to whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, as detailed above.

Provide detailed rationale, with specific references to the record, for all opinions expressed and if an opinion cannot be expressed without resorting to speculation, discuss why such is the case.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


